         Case 1:20-cr-00264-TFH Document 25 Filed 06/25/21 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                           )
       UNITED STATES                       )
                                           )
             v.                            )
                                           ) CASE NO. 1:20-cr-00264-TFH
       MICHAEL PETERSON, JR.,              )
                                           )
                                           )
             Defendant.                    )
       ____________________________________)


                             DEFENDANT’S MOTION TO SUPPRESS

       Defendant Michael Peterson, by and through undersigned counsel, hereby moves to

suppress the identification and tangible items seized in this case, pursuant to the Fourth and

Fourteenth amendments to the U.S. Constitution, and Rule 12 of the Federal Rules of Criminal

Procedure. In support of this Motion, Mr. Peterson states the following:

                                      STATEMENT OF FACTS


   1. On June 1, 2020, members of the United States Park Police (“USPP”) were at Lafayette

Park adjacent to the 1600 block of H Street, NW, Washington, DC in response to protests of the

death of George Floyd.

   2. At 6:30 p.m., thirty minutes before the 7:00 p.m. curfew order by Mayor Muriel Bowser

took effect, United States Park Police (“USPP”) and other law enforcement agencies began

forcibly clearing protestors from H Street, NW, starting at the Vermont Avenue, NW intersection.

   3. USPP attempted to issue warnings over a loudspeaker with the purpose of clearing people

out of Lafayette Square Park, however, many individuals—including officers, journalists,
                 Case 1:20-cr-00264-TFH Document 25 Filed 06/25/21 Page 2 of 11




members of the clergy and protestors—were unable to hear them.1 Even if the protestors had heard

the warnings, “the warnings did not inform protestors where to exit or provide a safe escape route

that would have enabled them to avoid the approaching officers.” 2 In fact, several law enforcement

entities deployed before the third dispersal warning had been issued. 3

       4. Nevertheless, the police officers entered H Street and began advancing towards the

protestors. Some protestors appeared surprised and confused, and many ran from the area as the

officers advanced.4 The Bureau of Prisons’ officers fired pepper balls into the crowd of protestors,

the USPP SWAT deployed stinger ball grenades, and the Metropolitan Police Department

deployed CS gas against the protestors on 17th Street.5 All this contributed to the “chaotic” scene.


       5. During the time when law enforcement was forcibly clearing H Street, the Criminal

Complaint in this case alleges that Mr. Peterson grabbed an officer by the leg and tried to pull him

to the ground. ECF 1-1.

       6. Shortly after law enforcement had cleared Lafayette Square Park of all protestors, then

President Donald Trump “departed the White House and walked into Lafayette Park . . . crossed




1
 Open source videos “appeared to show that protestors in the crowd at the intersection of H and 16 th Streets could
not clearly hear the warnings. Multiple officers told us they either did not hear the warnings or could not clearly
hear the information conveyed in the warnings. One USPP officer told us that given the size and noise level of the
crowd, he believed it was unlikely that all protestors could hear the warnings.” Office of the Inspector General,
U.S. Dept. of the Interior, “Review of U.S. Park Police Actions at Lafayette Park,” Case No. 20-0563, at 17 (June
2021).
2
    Id. at 27.
3
    Id. at 28.
4
    Id. at 17.
5
    Id. at 30.


                                                             2
           Case 1:20-cr-00264-TFH Document 25 Filed 06/25/21 Page 3 of 11



                                                             6
H Street and stood in front of St. John’s Church.”               He held up a Bible for a few moments, and

then walked back to the White House.

    7. The Criminal Complaint alleges that on June 2, 2020, Officer Sinacore observed on Twitter

a link referencing the events that occurred on June 1, 2020 at the White House. Upon examining

the link, Officer Sinacore discovered a digital photograph of a man whom he believed to have

encountered the day before. He sent the digital photograph to National Capital Region Facial

Recognition Investigative Leads System (“NCRFRILS”) for facial recognition analysis.

    8. On June 2, a U.S. Secret Service officer recovered a backpack at 1610 H Street, NW. The

Secret Service conducted a warrantless search of the backpack and seized a Virginia Identification

Card with Mr. Peterson’s name, and a baseball cap. The Virginia Identification Card included a

photograph of his face, which the officers allegedly compared with a undisclosed digital

photograph. According to the Complaint, Officers decided that the photographs matched.

    9. Coincidentally, seven days later, Officer Tomasiello was shown an unidentified digital

photograph and identified the subject depicted in the photograph as the subject who he encountered

when USPP Officers attempted to arrest him.

    10. The Criminal Complaint alleges that on June 9, 2020, USPP Detective Sergeant Holmberg

sent the digital photograph to Lieutenant Garcia with the Prince George’s County Park Police.

Lieutenant Garcia utilized the NCRFRILS to generate investigative leads based on the digital

photograph. The System allegedly identified Mr. Peterson as a “match candidate,” but the

Government has not described what that term means nor listed the total number of other “match

candidates” who might have also been identified. 7


6
  Id. at 20.
7
   Because the specific images used and the software are so critical to a reliability determination, Mr. Peterson has
requested detailed information about how NCRFRILS works and copies of the photographs and supposed “matches”
that were selected in this case. The evidence in this case is so deeply embedded in NCRFRILS that we cannot provide

                                                            3
           Case 1:20-cr-00264-TFH Document 25 Filed 06/25/21 Page 4 of 11




    11. On May 17, 2021, the Council of Government announced that it is discontinuing use of the

NCRFRILS software as of July 1, 2021.


    12. Mr. Peterson is charged by indictment with one count of Assault, Resist, Oppose, Impede,

Intimidate, or Interfere with Certain Officers or Employees in violation of 18 U.S.C. § 111(a)(1).

Mr. Peterson now files this motion to suppress.

                                                        ARGUMENT

         Mr. Peterson requests that this Court suppresses the identification of Mr. Peterson because

the use of NCRFRILS rendered the risk of misidentification unacceptably high. Facial recognition

software, like the software used in this case, has not yet been found to be scientifically reliable.

The “overall foundational validity of face recognition as a forensic tool, as it is used in a typical

U.S. law enforcement investigation . . . has yet to be established through empirical peer-reviewed

study.” Garvie Affidavit at ¶ 4 (“Garvie Affidavit”).8 Thus, “the reliability of identity evidence

produced by face recognition investigative searches overall is not known, highly variable, and can

only be understood on a search-by-search basis by examining the choices, biases, motivations, and

degree of training of the human in the loop.” Id. In other words, the Government cannot

demonstrate that the NCRFRILS “matches” in this case meet the standards of scientific reliability

established in Daubert. The risk of misidentification is therefore unacceptably high and the

identification must be suppressed. 9


a constitutionally effective defense without full disclosures about the technology and results it generated in this case.
Mr. Peterson has attached as Exhibit A the June 3, 2021, discovery deficiency letter he sent to the Government, which
requests additional information about the facial recognition software that was used in this case.
8
   The Garvie Affidavit and her CV are attached as Exhibit B.
9
   Pursuant to its gatekeeper function, this Court should hold a Daubert hearing regarding NCRFRILS. United
States v. Law, 528 F.3d 888, 912 (D.C. Cir. 2008). Accuracy of face recognition systems is in large part determined
by the quality and contents of the probe photo submitted to the algorithm. Analysts or the system itself can make
adjustments to a photograph, and there is no certification requirement yet for forensic face analysts in the United States.
Additionally, testing conducted by the National Institute of Standards and Technology (NIST), demonstrated that some
algorithms perform more accurately than others. Garvie Affidavit at ¶ 14. This means that “the make and model of the
algorithm used in a given investigation can directly influence the accuracy of the identification.” Id. Aside from these

                                                               4
           Case 1:20-cr-00264-TFH Document 25 Filed 06/25/21 Page 5 of 11




         Furthermore, Mr. Peterson moves to suppress all evidence seized during the warrantless

search of his backpack, including the photograph that was used in the identification procedure.

Because the search and seizure were illegal, the identification that resulted from the use of that

photograph should be suppressed as fruit of the poisonous tree.

I.       The use of NCRFRILS unacceptably increased the risk of misidentification and this
         Court should suppress all identification testimony


         This Court should suppress the identification of Michael Peterson because the

NCRFRILS search led to an identification procedure that was unreliable and unduly suggestive,

thus increasing the risk of misidentification. As the Supreme Court has held, “reliability is the

linchpin in determining the admissibility of identification testimony.” Manson v. Brathwaite,

432 U.S. 98, 114 (1977). The primary evil to be avoided is “a very substantial likelihood of

irreparable misidentification.” Neil v. Biggers, 409 U.S. 188, 198 (1972) (citing Simmons v.

United States, 390 U.S. 377, 384 (1968)); United States v. Johnson, 452 F.2d 1363 (D.C. Cir.

1971) (witness failed to identify accomplice from photographs until police selected photograph

and indicated this was a friend of suspect already identified by witness).


         The Supreme Court recognized that an identification procedure may violate due process if

it is “unnecessarily suggestive and conducive to irreparable mistaken identification.” Stovall v.

Denno, 388 U.S 293, 302 (1967). An identification procedure is so unduly suggestive as to require

suppression if it creates a substantial likelihood of irreparable misidentification. Simmons v. United




larger scale examples of complex problems with facial recognition software, the software used in this case has been
banned from use in the area, further questioning its reliability. Id. at ¶ 30. At a Daubert hearing the Court would
make a determination regarding the use of NCRFRILS and whether this technology unreasonably increased the
likelihood of misidentification. If the Court concludes that it did, then the evidence must be excluded.


                                                             5
         Case 1:20-cr-00264-TFH Document 25 Filed 06/25/21 Page 6 of 11




States, 390 U.S. 377, 284 (1968); Neil v. Biggers, 409 U.S. at 198. The dangers of allowing

suggestive and unreliable identification procedures are particularly acute:

               A major factor contributing to the high incidence of miscarriage of
               justice from mistaken identification has been the degree of
               suggestion inherent in the manner in which the prosecution presents
               the suspect to witnesses for pretrial identification. A commentator
               has observed that ‘[t]he influence of improper suggestion upon
               identifying witnesses probably accounts for more miscarriages of
               justice than any other single factor—perhaps it is responsible for
               more such errors than all other factors combined.’

United States v. Wade, 388 U.S. 218, 228–29 (1967) (citation omitted). Once some suggestiveness

is shown, the reliability of the identification is determined by weighing “the corrupting effect of

the suggestive identification” against factors relating to its reliability, Manson, 432 U.S. at 114,

because “it is the reliability of identification evidence that primarily determines its admissibility.”

Watkins v. Sowders, 449 U.S. 341, 347 (1981) (citing Manson, 432 U.S. at 113-14). The factors

relating to its reliability include the witness’s opportunity to observe the perpetrator and degree of

attention paid at the time of the offense, accuracy of prior descriptions, level of certainty at the

time of the confrontation, and the time between the crime and the identification. Id.

       An impermissibly suggestive photographic display gives rise to a very substantial

likelihood of irreparable misidentification if the Government is unable to show, by clear and

convincing evidence, that a subsequent in-court identification is based on a source independent of

the photographic display. United States v. Gambrill, 449 F.2d 1148, 1153 (D.C. Cir. 1971) (in-

court identification was unreliable following a suggestive identification procedure). In making that

determination, courts should consider “the prior opportunity to observe the alleged criminal act,

the existence of any discrepancy between any pre-line-up description and the defendant's actual

description, any identification prior to lineup of another person, the identification by picture of the

defendant prior to the lineup, failure to identify the defendant on a prior occasion, and the lapse of


                                                     6
            Case 1:20-cr-00264-TFH Document 25 Filed 06/25/21 Page 7 of 11




time between the alleged act and the lineup identification.” United States v. Wade, 388 U.S. at 241;

Gambrill, 449 F.2d at 1157 (noting reliability issues in the victim's testimony, including her limited

recollection of the assailant’s distinctive features and the lack of other eyewitness identification

by which the reliability of the victim’s identification can be gauged).

A.     Probe Photo Quality

        “The accuracy of face recognition systems is in large part determined by the quality and

contents of the probe photo submitted to the algorithm.” Affidavit of Clare Garvie at ¶ 8. As a

result, the “less information the probe photo contains about what the subject looks like, the less

information the algorithm has to process, the less reliable the resulting identification will be.” Id.

Moreover, facial recognition software programs are less reliable when the images being compared

have different orientations (i.e., one face is looking at the camera and another is not). Brendan F.

Klare, et al., Face Recognition Performance: Role of Demographic Information, Transactions on

Information Forensics and Security, 1789 at 1 (2012) (sources “of errors in automated face

recognition algorithms are generally attributed to the well-studied variations in pose, illumination,

and express, collectively known as PIE. Other factors such as image quality (e.g., resolution,

compression, blur), time lapse (facial aging), and occlusion also contribute to face recognition

errors.”)

        In the case at bar, the Criminal Complaint states that Twitter provided the images used for

the comparison with the probe photo. But these taken “in the field, under real world conditions

that are far from ideal. The online video taken during the protests were taken when people were

in motion, including running and turning away from the cameras. Moreover, the chaos at the

scene, which included smoke, flash bang explosions, and pepper spray further undermines the

ability to identify facial characteristics. Finally, the videos were frequently taken from a significant



                                                      7
         Case 1:20-cr-00264-TFH Document 25 Filed 06/25/21 Page 8 of 11




distance from the protestors who were depicted, and were not necessarily in focus. The protests

at Lafayette Square, especially after law enforcement began clearing the area, provided terrible

circumstances for obtaining facial images for facial recognition comparisons. See C. Garvie,

Garbage In, Garbage Out: Face Recognition on Flawed Data, (May 16, 2019),

https://www.flawedfacedata.com/.

B.     Race Is an Unacceptably Significant Factor Impacting Reliability

       Facial recognition algorithms are less accurate at identifying African Americans than other

racial and ethnic groups. Brendan F. Klare, et al., Face Recognition Performance: Role of

Demographic Information, Transactions on Information Forensics and Security, 1789 (2012)

(“[T]he performance of three commercial face recognition algorithms were consistent in that they

all exhibited lower recognition accuracies on the following cohorts: females, blacks and younger

subjects (18 to 30 years old).”). This deficiency in facial recognition systems compounds the

problem of racial bias and disparate treatment in the criminal justice system. See State v.

Henderson, 27 A.3d 872, 926 (N.J. 2011) (requiring the trial court to give an instruction on the

unreliability of cross-racial identification whenever it is in issue). The Court should not allow

algorithmic racism to infect Mr. Peterson’s case.

C.    The Eyewitness Knew the “Match” Photo was Selected by NCRFRILS

       Courts have repeatedly held that single photo identification procedures are suggestive. See

Manson v. Brathwaite, 432 U.S. at 116. If an eyewitness knows that a suspect image they are

being shown was selected by the facial recognition software, it may create a false belief that the

perpetrator must be depicted in that image. This “confirmation biases in favor of finding a match”

may “skew[] the investigation towards merely certifying, rather than independently corroborating,

what the face recognition system proposed as a match.” Garvie Affidavit at ¶ 26. This is especially



                                                    8
         Case 1:20-cr-00264-TFH Document 25 Filed 06/25/21 Page 9 of 11




true when a suspect’s photograph is presented on its own to the witness rather than as part of a

photo array; when the suspect’s photograph is presented with associated information about the

suspect’s prior arrest history; or when “confidence scores” and algorithms incorrectly suggest

mathematical certainty and therefore bias the witness towards accepting the search results as a

match. Id.

D.     Suppression is Required

Even without full information about the software, it is already apparent that

       the face recognition search and human confirmation leading to the identification of
       [Mr.] Peterson lacks clear indicia of reliability, and contains elements that suggest it
       was not adequately confirmed by additional, independent investigation, or protected
       from cognitive bias. In this search, while Lieutenant Garcia ran the face recognition
       search, criminal complaint affiant Detective Robert Freeman acted as a forensic face
       analyst, visually comparing two images to determine whether they represent the same
       individual. Since Detective Freeman was aware that a face recognition search took
       place which identified the Defendant as a possible match candidate, his review was
       not shielded from confirmation bias towards agreeing with the algorithm’s
       determination rather than conducting an independent biometric review.

Garvie Affidavit at ¶ 28. For the reasons stated above, this identification procedure was unduly

suggestive and produced unreliable and potentially biased results. The identification of Mr.

Peterson must therefore be suppressed.

II.    The Court Must Suppress the Backpack’s Contents

       The police seized Mr. Peterson’s backpack, searched its contents and seized an

identification card found in the backpack. The police used a photograph on the identification card

to identify Mr. Peterson. Because the search was conducted without a warrant and no exceptions

to the Warrant Requirement applied, the contents of the backpack—including the photo—were not

seized legally and must be suppressed.

       The Fourth Amendment provides that "[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures, shall not

                                                     9
        Case 1:20-cr-00264-TFH Document 25 Filed 06/25/21 Page 10 of 11




be violated, and no warrants shall issue, but upon probable cause." See U.S. CONST.

amend. IV. Because warrantless searches are presumed to be unreasonable, law

enforcement officers generally must first obtain a judicial warrant before searching a

person or a person's property for evidence of criminal wrongdoing. See Riley v. California,

573 U.S. 373, 382 (2014).

       "Even if an officer has probable cause to believe that a bag (or a box, or a house) contains

evidence of criminal activity, he must get a warrant before searching it unless one of the actual

exceptions to the warrant requirement applies." United States v. Wills, 316 F. Supp. 3d 437, 443-

44 (D.D.C. 2018) (citing United States v. Howard, 156 F.Supp.3d 1045, 1048 (N.D. Cal. 2016)).

       In the case at bar, there is no evidence that Mr. Peterson abandoned his backpack or denied

ownership of it. United States v. Brady, 842 F.2d 1313, 1315-16 (D.C. Cir. 1988) (prosecution

has burden of proving that defendant intended to voluntarily abandon seized drugs). In fact, during

the chaos in Lafayette Square he simply lost it. According to the Criminal Complaint, officers

recovered the bag and simply began to search it. They then went through its contents, removed an

identification card, and then apparently used the digital image from the card for identification

purposes. Because the Twitter digital image was insufficient to identify the facial characteristics

of the suspect, and the facial recognition searches generated numerous “matches,” it is clear that

the illegally seized identification card was used impermissibly for the identification of Mr.

Peterson. In other words, it appears that the officers recovered the backpack, assumed that Mr.

Peterson must have been the suspect, and used the facial recognition software to rationalize their

assumption. The entire identification process was hopelessly tainted.

       Therefore, the evidence derived from this illegal search and seizure, including         the

identification procedure, must be suppressed. See Brown v. Illinois, 422 U.S. 590, 602-03 (1975).



                                                  10
        Case 1:20-cr-00264-TFH Document 25 Filed 06/25/21 Page 11 of 11




This exclusionary rule extends to any fruits of a Fourth Amendment violation—"whether such

evidence be tangible, physical material actually seized in an illegal search, items observed or words

overheard in the course of the unlawful activity, or confessions or statements of the accused

obtained during an illegal arrest and detention." See United States v. Crews, 445 U.S. 463,

470 (1980); see also United States v. Jones, 374 F.Supp.2d 143, 153 (D.D.C. 2005) ; United States

v. Wiggins, 211 F.Supp.2d 81, 87-90 (D.D.C. 2002); United States v. Henry, 797 F. Supp. 1,

5 (D.D.C. 1992).

       WHERFORE, for the reasons stated above, Mr. Peterson respectfully requests that the

identification of Mr. Peterson and the items that were seized in this case be suppressed.



                                                   Respectfully submitted,

                                                      ________/s/________________
                                                      Glenn F. Ivey, Esq.
                                                      DC Bar No. 414331
                                                      Counsel for Michael Peterson
                                                      Ivey & Levetown LLP
                                                      6411 Ivy Lane, Suite 304
                                                      Greenbelt, MD 20770
                                                      T: (301) 537-1451
                                                      ivey@iveylevetown.com




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of June, 2021, I caused a true and correct
copy of the foregoing Motion to Suppress to be filed via the CM/ECF system.

                                              _________/s/________________
                                              Glenn F. Ivey




                                                   11
